Citation Nr: 1204628	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-41 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for the residuals of a right (major) fifth metacarpal fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1987 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In that decision, the RO continued the noncompensable rating.  

In November 2011, the Veteran testified before the undersigned at a Board Videoconference hearing.  A transcript of that decision has been associated with the file.  

The claims for service connection for a right hand disability and a right wrist disability were raised by at the November 2011 Board hearing (Transcript, p 7), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The residuals of a right (major) fifth metacarpal fracture are manifested by slight limitation of motion.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a right (major) fifth metacarpal fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5230 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the letter, the Veteran was informed of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was given the rating criteria for the current ratings in effect in the July 2008 letter.  The Board finds that the Veteran has received adequate notice regarding his increased rating claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran was given two VA examinations.  Service treatment records, as well as VA treatment records, are in the file.  After the November 2011 Board hearing, the Veteran submitted more recent treatment records and waived RO consideration of these records.  The duty to assist has been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

The Veteran is right-handed and his disability involves the right fifth digit; also known as the pinky or little finger (See 38 C.F.R. § 4.71a, Plate III).  In rating his service-connected disability, the Board needs to look, when applicable, at the ratings provided for the major upper extremity.  38 C.F.R. § 4.69 (2011).  

The Veteran is service-connected for only one digit of the hand, so the multiple digit ratings do not apply.  38 C.F.R. § 4.71a, DCs 5216-5223.  Ankylosis of the ring or little finger (favorable or unfavorable) is noncompensable under DC 5227; this is regardless of whether the major or minor extremity is involved.  The limitation of motion code for the ring or little finger also only allows for a noncompensable rating.  38 C.F.R. § 4.71a, DC 5230.  The normal ranges of motion for the fifth finger are as follows: the metacarpophalangeal joint (MP) has a range of 0 to 90 degrees of flexion; the proximal interphalangeal joint (PIP) has a range of 0 to 100 degrees of flexion; and the distal interphalangeal joint (DIP) joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, DCs 5216-5230, Note 1.  

Under the Rating Schedule, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71, Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such a swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a compensable rating for degenerative arthritis can be assigned when there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or x-ray evidence of same with occasional incapacitating exacerbations (20 percent).  Id.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See, Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that a compensable rating is warranted, as shown by VA treatment records.  He also stated in his October 2009 appeal that he was given pain medications for his right hand.  At the November 2011 Board hearing, the Veteran stated he felt pain across all bones in his right hand and that pain affected his wrist.  (Transcript, p 7.)  He said the doctor gave him cream for his hand pain.  (Transcript, p 10.)  The Veteran stated he worked at the Post Office and he had pain in his hand when he used his hand.  (Transcript, p 12.)  

The evidence shows the Veteran complained in the past of right hand and wrist pain generally (See July 2004 and July 2006 VA primary care records).  A May 2006 VA record showed the Veteran injured his right ring finger (or fourth digit) of his right hand.  He did not complain of problems with his fifth digit on the right hand at these times.  A June 2007 VA mental health note shows the Veteran continued to play basketball.  

In July 2007, a VA primary care record noted that his wrists had full range of motion but he had bilateral wrist strains and that he does heavy labor with repetitive movements.  In February 2008, a primary care record shows the Veteran complained of left arm pain and right hand pain.  The assessment was arthralgia with known mild arthritis.  There was prior testing for rheumatoid arthritis but the erythrocyte sedimentation rate was negative.  He noted that mild X-ray findings compelled further evaluation.  

In July 2008, the Veteran attended a VA examination of the hand.  The Veteran's medical records were reviewed.  It was noted he fractured his right fifth metacarpal while in service.  His injury was casted.  After years of no symptoms, he reported that for the past two years he has developed intermittent pain in his right wrist and lateral hand.  He had nocturnal wrist pain.  He noticed a weak grip.  He was taking ibuprofen with no side effects.  

The right hand was the dominant hand.  He complained of pain and weakness in all of his fingers, including his thumb.  He said gripping brought on pain, but rest alleviated it.  This happened weekly and lasted for hours.  He usually had to stop the activity that precipitated the pain.  

There was no ankylosis, deformity, or gap between thumb and fingers.  He had no decreased strength for pushing, pulling and twisting.  He had no decreased dexterity.  The range of motion of the fingers was performed painlessly with active and passive motion.  

MP (flexion)
0-100/0-90 Degrees
PIP (extension)
100 to 0 Degrees
DIP (flexion)
0-80/0-70 or 80 Degrees

There was no pain or loss of motion with repetition.  X-rays noted the old fracture in the fifth metacarpal.  The Veteran had lost no work in the last year due to this problem.  The examiner characterized the service-connected fifth metacarpal fracture residual as asymptomatic.  He had right wrist sprain, but this was unrelated to the service-connected disability.  There was no effect on activities of daily living or his occupation.  

In November 2009, the Veteran received another VA examination for the hand.  The claims file and medical records were reviewed.  The Veteran related to the examiner how the original injury happened.  He said he had pain over his right hand located at the base of the right great thumb and in the wrist.  He denied pain to the metacarpals or the digits to the right hand.  He reported a daily discomfort with pain for his right hand-it was worse when he would lift weights.  He was a mail sorter and his general right hand pain affected this activity.  

He had no hospitalizations of surgery to the hand and did not lose time from work because of it.  The trauma to the finger was a past fracture to the fifth metacarpal.  He was treated conservatively with a cast and nonsteroidals.  He currently was taking Advil once a day.  His symptoms were related to his right hand and wrist generally, not the metacarpals or digits of the right hand.  

Strength of the right hand was 5/5 and a sensory examination was normal.  Range of motion of the fifth digit was taken without pain.  

MP
0-90/0-90 Degrees
PIP
0-90/0-110 Degrees
DIP
0-70/0-70 or 80 Degrees

Extension was 0 degrees for all joints.  There was no tenderness appreciated in the metacarpals or joints.  It was noted that the other digits had full range of motion.  X-rays were taken.  The left hand was normal, but the right hand showed changes at the base of the fifth and second metacarpal bones which might have been due to old trauma or an anomaly.  The right hand was otherwise normal.  An X-ray of the wrist was also taken and was normal.  

The examiner found that there were no current symptoms for the past fifth right metacarpal fracture.  He noted that an examination of the hand showed that there was pain located at the right wrist at the base of the right thumb and not over the fifth right metacarpal where the fracture occurred.  The examiner checked the X-rays for degeneration of the wrist to see if there were related findings, but as mentioned, the X-rays were normal for the wrist.  

The Board finds the Veteran is competent to state what he actually experiences regarding his right fifth digit under Layno, 6 Vet. App. 465 and 38 C.F.R. § 3.159(a)(2).  However, most of the Veteran's assertions regarding symptoms involve his entire hand and wrist generally.  At the July 2008 VA examination, the Veteran complained of pain and weakness in all of his fingers, including his thumb.  But the ranges of motion measurements for the right fifth digit were performed painlessly with repetition; the examiner described the service-connected fifth metacarpal fracture residual as asymptomatic.  At the November 2009 VA examination, the Veteran denied pain to the metacarpals or the digits to the right hand.  The VA records do not show complaints regarding the fifth right digit.  

As for the medical evidence, the Board finds it competent and credible.  The Board finds the two VA examinations to be highly probative as they specifically discuss the findings regarding the Veteran's service-connected disability.  This evidence is assigned great weight.  

The Board finds that a compensable rating for the residuals of a right (major) fifth metacarpal fracture is not warranted.  The DCs do not show an increased rating is appropriate for only the slight limitation of motion that was shown at the November 2009 VA examination.  Ankylosis was not shown, but even this does not warrant a compensable evaluation.  Arthritis was not shown by X-ray; even if it was DC 5003 would not provide for an increase.  The right fifth metacarpal is not a major joint, and there is no showing that the disability affects a group of minor joints.  The Veteran appears to have problems with his right wrist and hand in general and, as explained above, this is not currently service-connected and the matter has been referred to the RO for action deemed appropriate.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, joint problems (weakened movement, excess fatigability, incoordination) and painful motion.  DeLuca v. Brown, 8 Vet. App. at 206-207 (1995); Burton v. Shinseki, 25 Vet. App 1 (2011).  Objective evidence of fatiguability, incoordination, deformity, or lack of endurance with repetition was not shown.  When it came to activities of daily living and his occupation, there were zero effects.  The Board does not find there is sufficient disability to warrant an compensable rating under Deluca.  

The Board has considered whether a staged rating is appropriate, as mandated by Hart, 21 Vet. App. 509-510.  As the Veteran's symptoms remained constant throughout the course of the period on appeal staged ratings are not warranted.  

The Board has also considered whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Thun v. Peake, 22 Vet. App. at 115.  The Board finds here that the schedular rating is appropriate for the disability based on the evidence.  

The Board finds an increased rating is not warranted.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

A compensable rating for the residuals of a right (major) fifth metacarpal fracture is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


